Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 of U.S. Application 16/947,910 filed on August, 24, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2020 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-



Claims 1-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beer et al (USPGPub 20150076636) in view of Kawanami et al (USPGpub 20180188294).


    PNG
    media_image1.png
    293
    503
    media_image1.png
    Greyscale

Prior Art: Beer

Regarding claim 1, Beer discloses a sensor device (100), comprising: a dielectric substrate (22 including 30); a busbar (21) mechanically connected to the dielectric substrate (par 27 discloses 21 attached to 22); a cavity (at 10) formed in the dielectric substrate (shown in figs 1-3); and a sensor chip (11)arranged in the cavity, wherein the sensor chip is configured to detect a magnetic field induced by an electric current flowing through the busbar (par 28 discloses magnetic element 11 sensing current flowing through conductor 21). Beer does not fully disclose wherein in an orthogonal projection of the sensor chip onto the busbar, the sensor chip at least partly overlaps the busbar.


Regarding claim 2, Beer discloses wherein the busbar is formed by an electrical redistribution layer within the dielectric substrate (claim 1 discloses having a RDL structure for the conductor. Therefore the layer is within the dielectric).

Regarding claim 3, Beer discloses wherein the busbar is formed by a prefabricated insert that is inserted into the dielectric substrate (pars 28 and 37 discloses having the busbar inserted into the layer 22).

Regarding claim 4, Beer discloses wherein the busbar is formed by an electrically conductive layer on an outer surface of the dielectric substrate (see figs 1-3 where the outer surface of 21 is attached to the bottom layer of 22 as an outer surface). 

Regarding claim 5, Beer discloses wherein an electrical connection to the sensor chip is formed by a metallic redistribution layer in the dielectric substrate (par 4 discloses redistribution structure in the insulating layer).

Regarding claim 6, Beer discloses at least one through hole formed in the dielectric substrate and configured to receive at least one connecting conductor, wherein the at least one received connecting conductor is electrically connected to at least one from the busbar or the sensor chip (par 29 discloses 21b forming an electrical interconnect to the sensor chip).

Regarding claim 7, Beer discloses an encapsulation material arranged in the cavity, wherein the sensor chip is encapsulated by the encapsulation material (par 31 discloses the encapsulating material may partly or completely cover walls of semiconductor 10. Therefore arranged in the cavity). 

Regarding claim 18, Beer discloses a sensor device (100), comprising: a pre-encapsulated leadframe, comprising a leadframe (21 before insulaing layer 22on it) and an encapsulation material (22), wherein the leadframe is encapsulated by the encapsulation material (as shown in figs 1-3), and wherein a part of the leadframe forms a busbar (par 27 lines 1-5 discloses multilayer in an insulating layer); and a sensor chip (11) arranged above the busbar, wherein the sensor chip is arranged outside the encapsulation material (outside 22) and wherein the sensor chip is configured to detect a magnetic field induced by an electric current flowing through the busbar(par 28 discloses magnetic element 11 sensing current flowing through conductor 21), and wherein the encapsulation material of the pre-encapsulated leadframe is arranged between the busbar and the sensor chip (shown in fig 1 where encapsulating material 22 is between 11 and busbar 21). Beer does not fully disclose wherein in an orthogonal 
However, Kawanami discloses wherein in an orthogonal projection of the sensor chip (130) onto the busbar (sensor structure sits orthogonal to the busbar), the sensor chip at least partly overlaps the busbar (shown in fig 1 where the sensor covers at least the busbar section 116). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Beer in view of Kawanami in order to measure current along the conductor based on orientation of the magnetic sensor. 















Regarding claim 19, Beer discloses wherein a further part of the leadframe forms a connecting conductor that is at least partly free of the encapsulation material, wherein the sensor chip is electrically connected to the connecting conductor (par 37 discloses through connections 23 running through layer 22). 

Regarding claim 20, Beer discloses wherein a further encapsulation material formed in an integral fashion, wherein the pre- encapsulated leadframe and the sensor chip are encapsulated by the further encapsulation material (further encapsulated by 30). 















Claims 8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (USPGPub 20140225593) in view of Kawanami et al (USPGpub 20180188294).

Regarding claim 8, Nakajima discloses a sensor device (1), comprising: a shell (40); a busbar (30) arranged in the shell (as shown in fig 2 as the busbar is inside the shell); and a sensor package arranged in the shell (50 including 10 inside 40), comprising a sensor chip (20) encapsulated in the sensor package,(par 62 discloses inside sensor configured to detect a magnetic field induced by an electric current flowing through the busbar (claim 1 discloses detecting current flowing in a busbar). Nakajima does fully disclose3PATENTDocket No. 0096-0228 wherein in an orthogonal projection of the sensor chip onto the busbar, the sensor chip at least partly overlaps the busbar.
However, Kawanami discloses wherein in an orthogonal projection of the sensor chip (130) onto the busbar (sensor structure sits orthogonal to the busbar), the sensor chip at least partly overlaps the busbar (shown in fig 1 where the sensor covers at least the busbar section 116). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nakajima in view of Kawanami in order to measure current along the conductor based on orientation of the magnetic sensor. 

Regarding claim 10, Nakajima discloses comprising: a cover, wherein the shell and the cover form a hollow space, wherein the busbar and the sensor package are arranged in the hollow space (as shown in figs 1 and 2 where the sensor is inside a hollow space of the shell). 

Regarding claim 11, Nakajima discloses a connecting conductor (21) electrically connected to the sensor chip (20), wherein the connecting conductor and the busbar project from the shell (as shown in figs 1 or 2), and wherein the sensor device is configured to be connected to a circuit board (50) by way of the parts of the connecting conductor and of the busbar that project from the shell (see figs 1-2 where the conductor and busbar project from the shell).

Regarding claim 12, Nakajima discloses wherein the busbar forms a sidewall of the shell (shown in fig 1 as a wall for gap 45).



























Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (USPGPub 20140225593) in view of Kawanami et al (USPGpub 20180188294) in further view of Beer et al (USPGPub 20150076636).

Regarding claim 9, Nakajima in view of Kawanami does not fully disclose an encapsulation material arranged in the shell, wherein the busbar and the sensor package are encapsulated by the encapsulation material.
However, Beer discloses an encapsulation material arranged in the shell, wherein the busbar and the sensor package are encapsulated by the encapsulation material (par 31discloses sensor inside the material that can be filled with a resin). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nakajima in view of Kawanami in further view of Beer in order to protect the senor from harm and unwanted interference.


Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ivanov et al (USPGPub 20140218018): discloses a conductor with a cavity within the middle.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868